DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application 
2	This instant Office Action is in response to Amendment filed on 12/10/2021.
3.	This Office Action is made Final necessitated by amendment.
4.	Claims 1, 3, 6, 11, 27-31, 33-35, 38, 43, 45, 52-62 are pending.
5.	Claims 2, 4-5, 7-10, 12-26, 32, 36-37, 39-42, 44, 45-51 were previously cancelled. 
6.	Claims 31, 35, 59, and 62 were previously objected for allowable subject matter.
7.	On March 23, 2022, Examiner proposed an examiner amendment for compact prosecution but the proposal was declined by Applicant. See attached Interview Summary for detail information.
Response to Arguments
8.	Applicant's arguments filed on 12/10/2021 have been fully considered but they are not persuasive for the following reasons. 
Applicant argues that the prior art Hakseong et al. US 20180338319 hereafter Hakseong does not disclose the limitations “receiving radio signals from a radio source other than the second radio device using a set of radio resources; determining one or more radio resources based on the set of radio resources,” as recited in Claims 1 and 43; AND In addition Applicant Argues that the prior art do not disclose the limitations “a status message indicative of one or more radio 

In response: 
	Applicant's remarks and argument to the rejected claims are insufficient to distinguish the claimed invention from the cited prior art. The claimed subject matter as recited in the argued claims is directed to device-to-device communication (i.e. D2D).  In addition, it is important to point to the fact that the phrase “radio source” under BRI (broad reasonable interpretation) can be interpreted as a base station/eNB or any other radio device that is not the first UE and second UE participating in the D2D communication. Moreover, the Examiner is required to interpret the claim limitations in terms of their broadest reasonable interpretations while determining patentability of the disclosed invention. See MPEP 2111. In other words, the claims must be given their broadest reasonable interpretation consistent with the specification and the interpretation that those skilled in the art would reach.
As to the arguments relating to Claims 1 and 43, the prior art, Hakseong, is in the same field of endeavor to Applicant’s disclosure and renders the argued limitations inherent and known to those skilled in the art. In particular, Hakseong’s Section [0001] states A method for transmitting and receiving device-to-device (D2D) data in a wireless communication system supporting D2D communication. 
Moreover, as known to those skilled in the art, the UE and BS/eNB communicate on the downlink/uplink using resources and resources are in the downlink and uplink  (see Fig. 2 of prior art for example, and Sections 0016, 0083, 0102, 0106 and other sections). Also, as indicated in the office action, the radio source is considered to be the base station-eNB. Hakseong discloses in Section [0346] The eNB sets a resource pool (i.e. set of resources) for D2D direct communication and eNB schedules pool set to the transmission D2D UE by using the PDCCH/ePDCCH; Section [0492] Scheduling assignment (i.e. SA) and resources allocated using dynamic control signal such as a PDCCH of eNB; Section [0882] The reserved and allocated resources related to D2D communication may be resource pool, and transmitted through RRC signaling; Section [0883] Afterwards, the D2D transmission UE selects or determined a resource to use related to D2D communication; Section [0350] The UE receives the set resource pool (time and frequency) and selects the resource for the D2D direct communication transmission from the resource pool; That is, the UE may select the resource for the control information transmission from the control information resource pool for transmitting the control information; Further, the UE may select the resource from the data resource pool for the D2D direct communication data transmission.
Based on the citations above, it is evident that the prior art discloses the UE receiving radio signals (i.e. DL, RRC, etc.) using radio resources and can determine one or more radio resources or resource pool based on the resources to use/select in order to communicate with another UE as part of the D2D communication process. Also, the UE communicates with the devices in the system i.e. Base station and other UEs using resources.
As to the arguments relating to Claims 29 and 45, the prior art, Hakseong, is in the same field of endeavor to Applicant’s disclosure and renders the argued limitations inherent and known to those skilled in the art. In particular, Applicant’s PgPub US 20200296762 states in Section [0060] The status message is transmitted on a Physical Sidelink Control Channel (PSCCH) using Sidelink Control Information (SCI) which comprises indication of one or more determined radio resources. Therefore, in comparison the prior art, Hakseong, also discloses similar concepts. As indicated in the office action, the SA which is scheduling assignment/information is considered the status message. 
In fact, stated in Hakseong’s Section [0484] The SA transmitted through PSCCH and represented as SCI format; Section [0878] D2D transmission UE selects a resource from an RA set and transmits an SA to D2D reception UE through the selected resource; Section [0379] the D2D control information is represented as SCI; Section [0415] Scheduling information (i.e. SA) is represented as Sidelink control information (SCI); and SA (Scheduling Assignment) carried on PSCCH, SA indicative of D2D control information which includes resource allocation for transmission and reception of D2D data, see also 0343 and 0483; Section [01061] The UE can acquire resource pool from a user (i.e. another device); Section [0479] A UE group or all UEs within a cell, or all D2D-enabled UEs may be defined to monitor a common resource set in transmission modes; and Section [0148] DCI used for scheduling.
Thus, it is evident that the SA which carries control information including resources is similar to SCI. The SA (schedule assignment) carries indication of resources in both a normal system and D2D communication system. The UEs are allocated resources for transmission and reception of data. 
In summary, the prior art, Hakseong, is in the same field of endeavor and it is evident that the UEs (user equipment devices/D2D UEs) which are radio devices are capable of receiving and transmitting using radio resources from another radio source. Further the D2D UEs are capable of transmitting and receiving data on a sidelink channel by using selected and/or assigned resources. Moreover, a person of ordinary skill is also a person of ordinary creativity, not an MPEP 2143 (E)  
In essence, the failure to significantly narrow definition or scope of the claims and supply arguments commensurate in scope with the claims implies the Applicant intends broad interpretation be given to the claims. The Examiner has interpreted the claims in parallel to the Applicant in the response. Hence, the same prior arts applied in the non-final office action are maintained in the final rejection set forth herein. 
Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 1/4/2022 was filed after the mailing date of the Non-Final Office Action on 9/10/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
2.	Claims 31, 35, 59, and 62 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1, 3, 6, 11, 27-30, 33-34, 38, 43, 45, 52-58, 60-61 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hakseong et al. US 20180338319 hereafter Hakseong. 

As to Claim 1. (Currently Amended)   Hakseong discloses a method of operating a first radio device [i.e. First UE/D2D transmission UE, see Section 1061] to receive data in a device-to-device communication [i.e. D2D or sidelink see 1061] from a second radio device [i.e. second UE/D2D reception UE, see 1065], the method comprising [Figs. 14b, 15, 34-36, Sections 0001, 0302, 0661: A method for transmitting and receiving device-to-device (D2D) data in a wireless communication system supporting D2D communication. UE-to-UE/D2D communication is data exchange between the UEs referred to as a direct communication scheme between devices. The D2D transmission UE (i.e. first UE) performs a scheduling procedure and reception of D2D data from the D2D reception UE (i.e. second UE)]:
receiving radio signals [i.e. RRC signal, dynamic control signal PDCCH/ePDCCH, SIB] from a radio source [i.e. eNB-base station] other than the second radio device [i.e. second UE/D2D reception UE] using a set [i.e. Pool] of radio resources [Figs. 2 (Depicts Resource grid for receiving DL information), 35, 38-39, Sections 0346, 0337, 0492, 0655, 0882: The eNB sets a resource pool (i.e. set of resources) for D2D direct communication and eNB schedules pool set to the transmission D2D UE by using the PDCCH/ePDCCH. The wireless resource pool is set by the eNB and may notified to the UE by using RRC signaling, a system information block (SIB). Scheduling assignment and resources allocated using dynamic control signal such as a PDCCH of eNB. The D2D UE receives scheduling information related to D2D from the eNB through an RRC signal and a control channel, such as a PDCCH. The reserved and allocated resources related to D2D communication may be resource pool, and transmitted through RRC signaling],
determining one or more radio resources based on the set of radio resources [Figs. 35, 40, Sections 0493, 0882-0883: UE is notified of resources and D2D data resources (i.e. set of resources) through dynamic control signal. Resources related to D2D may be resource pool (i.e. set of resources) and transmitted through RRC signaling. Afterwards, the D2D transmission UE selects or determined a resource to use related to D2D communication],
the one or more radio resources comprising at least one spatial stream [i.e. MCS or spatial multiplexing] among different spatial streams receivable at the first radio device [Sections 0231, 0254, 0383: Spatial multiplexing technique is a method that transmits different data arrays in the antennas. For MIMO transmission, time and frequency resources and the number of layers represents the number of signal streams transmitted through each path. The D2D control information include entire information, such as Resource Allocation configuration and a Modulation and Coding Scheme/Set (MCS)],
	transmitting a status message [i.e. SA (Scheduling Assignment) carried on PSCCH, SA indicative of D2D control information which includes resource allocation for transmission and reception of D2D data, see 0343 and 0483] indicative of the one or more radio resources [Figs. 14b, 39-40, Sections 0484, 0800, 0878: The SA transmitted through PSCCH and represented as SCI format. The D2D transmission UE transmit the SA-RA (resource allocation) information to the D2D reception UE (i.e. second radio device/UE). D2D transmission UE selects a resource from an RA set and transmits an SA to D2D reception UE through the selected resource. NOTE: Per Applicant’s PgPub stated in Section [0060] The status message is transmitted on a Physical Sidelink Control Channel (PSCCH) using Sidelink Control Information (SCI) which comprises indication of one or more determined radio resources],
	and receiving, on at least one radio resource, the data [Sections 0308, 0377: UE1 and UE2 directly communicate with each other. D2D data is sent and received over a PSSCH or channel] from the second radio device [i.e. second UE/D2D reception UE], the at least one radio resource based on the one or more radio resources [Fig. 14b, 15, 34-35, 39-40, Section 0483, 0800, 0880: Scheduling Assignment (SA) indicative of D2D control information including resource allocation information for the transmission and reception of D2D data between UEs. The D2D transmission UE transmit the SA RA (resource allocation) information to the D2D reception UE (i.e. second radio device/UE). D2D transmission UE receives a D2D-related packet (i.e. data) from the D2D reception UE in the resource selected by itself].

As to Claim 3. (Previously Presented)  Hakseong discloses the method of Claim 1, wherein the status message [i.e. SA (scheduling assignment for D2D)] is indicative of the at least one spatial stream corresponding to a beamforming reception at the first radio device by indicating a spatial degree of freedom (“DoF”) of the beamforming reception at the first radio device [Sections 0124, 0230, 0427: The devices support spatial multiplexing combined with beamforming. The spatial diversity scheme includes coding series scheme and code generation degree of freedom, corresponding to a multiple of transmitting and receiving antennas. Also, there is a degree of freedom of scheduling (i.e. SA) for a D2D data channel].

As to Claim 6. (Previously Presented)  Hakseong discloses the method of Claim 1, wherein the one or more radio resources suppress or are not interfered by the radio signals from the radio source [Fig. 38, Section 0231, 0373: In spatial multiplexing interference is removed by using signal processing technique at receiving device. The UE sense resource pool and can randomly select resources within range of all sensed resources].	

As to Claim 11. (Currently Amended)  Hakseong discloses the method of Claim 1, wherein the status message indicates a priority of other data from the radio source or another radio source to be transmitted on one or more of the preferred radio resources [Sections 0493, 0865, 01108: The resource pools allocated through an SIB (i.e. another radio source), and UE may be notified of time-frequency resources detailed resource allocation information SA resources and D2D data resources through a dynamic control signal within the allocated resource range. In particular, since SA is more important information than D2D data, the SA transmission power may be set higher than the data transmission power or may use more resources. The UE determines an SA resource in the received SA resource pool, or if an SA transmission resource is predetermined by the eNB, transmits an SA to D2D reception UE by using the corresponding resource].

As to Claim 27. (Currently Amended)  Hakseong discloses the method of Claim 1, wherein the status message [i.e. SA (Scheduling Assignment) indicative of D2D control information which includes resource allocation for transmission and reception of D2D data, see 0483] is indicative of one or more of: one or more preferred radio resources for reception of the data; a priority of other data from another radio source to be transmitted on one or more of the preferred radio resources; one or more radio resources excluded for reception of the data; and one or more radio resources excluded for reception of the data if a received power measured on the one or more excluded radio resources is greater than a predefined threshold value [Sections 0349, 0880, 01054: The UE arbitrarily selects the specific resource in the resource pool for transmitting the data or the control information for D2D direct communication. UE receives a D2D-related packet from the D2D reception UE in the resource selected. Different power control schemes applied to SA and D2D data],
	    and wherein transmitting the status message is triggered by a change [Section 0756: The scheduling information included in the SG mean a change of D2D transmission-related resource regions and a change of some or all of SA contents] in the one or more radio resources as compared to one or more radio resources previously indicated to the second radio device [Sections 0472, 0761, 0765: In the resource configuration, if UE changes a resource allocation method, it use a common resource fallback for D2D control channel. The D2D UE receive the changed SG/SA. D2D UE is notified that SG(SA) has been changed or will be changed at a point in time].

As to Claim 28. (Currently Amended) Hakseong discloses the method of Claim 1, wherein the radio signals are received in a channel sensing procedure at the first radio device [Section 0373: All of UE sense all of resources including discovery resource pools transmitted by surrounding pieces of UE and randomly select discovery resources within a specific range from all the sensed resources],  
and wherein the status message is further indicative of a capability of performing the channel sensing procedure at the first radio device [Sections 0367, 0368, 0423, 0887: Step procedure is used for resource sensing relating to resource selection. UE perform sensing for resources and resource pool. UEs are capable of detecting D2D control information through blind decoding. The D2D UE operate to listen to signals in resource blocks in order to perform energy saving operation].

As to Claim 29. (Currently Amended)  Hakseong discloses a method of transmitting data in a radio communication from a second radio device [i.e. second UE/D2D reception UE, see 1065], to a first radio device [i.e. First UE/D2D transmission UE, see Section 1061], where the radio communication between the first radio device and the second radio device is a device-to-device communication [i.e. D2D or sidelink see 1061], the method comprising [Figs. 14b, 15, 34-36, Sections 0001, 0302, 0661: A method for transmitting and receiving device-to-device (D2D) data in a wireless communication system supporting D2D communication. UE-to-UE/D2D communication is data exchange between the UEs referred to as a direct communication scheme between devices. The D2D transmission UE (i.e. first UE) performs a scheduling procedure and reception of D2D data from the D2D reception UE (i.e. second UE)]:
[i.e. First UE/D2D transmission UE], a status message [i.e. SA (Scheduling Assignment) carried on PSCCH, SA indicative of D2D control information which includes resource allocation for transmission and reception of D2D data, see 0343 and 0483] indicative of one or more radio resources based on a set [i.e. Pool] of radio resources used to receive radio signals [i.e. RRC signal, dynamic control signal PDCCH/ePDCCH, SIB] at the first radio device from a radio source [i.e. eNB-base station] other than the second radio device [Figs. 14b, 39-40, Sections 0346, 0655, 0881-0882, 0878: The eNB sets a resource pool (i.e. set of resources) for D2D direct communication and eNB schedules pool set to the transmission D2D UE by using the PDCCH/ePDCCH. The D2D UE receives scheduling information related to D2D from the eNB through an RRC signal and a control channel, such as a PDCCH. D2D transmission-UE receives reserved and allocated resources related to D2D communication from an eNB. The reserved and allocated resources related to D2D communication may be resource pool, and transmitted through RRC signaling. D2D transmission UE selects a resource from an RA set and transmits an SA to D2D reception UE through the selected resource. NOTE: Per Applicant’s PgPub stated in Section [0060] The status message is transmitted on a Physical Sidelink Control Channel (PSCCH) using Sidelink Control Information which comprises indication of one or more determined radio resources],
the one or more radio resources comprising at least one spatial stream [i.e. MCS or spatial multiplexing] among different spatial streams receivable at the first radio device [Sections 0231, 0254, 0383: Spatial multiplexing technique is a method that transmits different data arrays in the antennas. For MIMO transmission, time and frequency resources and the number of layers represents the number of signal streams transmitted through each path. The D2D control information include entire information, such as Resource Allocation configuration and a Modulation and Coding Scheme/Set (MCS)],
determining, by the second radio device [i.e. second UE/D2D reception UE], at least one radio resource based on the one or more radio resources indicated in the received status message [Fig. 38, Sections 0386, 0479, 0483: UEs that receive the control information need be aware the location of time and frequency resources and related parameters. All D2D-enabled UEs are defined to monitor resource set for transmission. Scheduling Assignment-SA (i.e. status message, see 0483) indicative of D2D control information including resource allocation information for the transmission and reception of D2D data between UEs]; 
and transmitting the data to the first radio device using the at least one radio resource determined by the second radio device [Sections 0341, 0661, 0800, 0880: The transmission and the reception of data of the UE-1 and the UE-2 may be reversed (for example UE2 sends data to UE1). The D2D transmission UE performs a scheduling procedure for the transmission and reception of D2D data to and from the D2D reception UE. The D2D transmission UE transmit the SA RA (resource allocation) information to the D2D reception UE (i.e. second radio device/UE). D2D transmission UE receives a D2D-related packet (i.e. data) from the D2D reception UE in the resource selected by itself].

As to Claim 30. (Currently Amended)  Hakseong discloses the method of Claim 29, further comprising: determining one or more radio resources based on a set of radio resources used to receive radio signals at the second radio device [Sections 0353, 0386, 0479: D2D synchronization signal for sidelink is used so that the UE obtains time-frequency resources. UEs that receive the control information need be aware the location of time and frequency resources and related parameters. All D2D-enabled UEs are defined to monitor resource set for transmission],
	wherein the determination of the at least one radio resource used for the transmission depends on a combination of the radio resources indicated by the first radio device and the radio resources determined by the second radio device [Sections  0479, 01061, 01075: A UE group or all UEs within a cell, or all D2D-enabled UEs may be defined to monitor a common resource set in transmission modes. The UE can acquire resource pool from a user. The control information may be transmitted in the resource pool for use in D2D communication].

As to Claim 33. (Previously Presented)   Hakseong discloses the method of Claim 29, wherein status messages [i.e. SA (Scheduling Assignment) indicative of D2D control information which includes resource allocation] are received from multiple first radio devices [Section 0106, 0216, 0406, 01103: Resource allocation information includes command for predetermined terminal group. PDCCH can be configured for UE group specifically. A UE group may obtain information related to D2D data and control information. SA are transmitted and received between UEs over a D2D link],
and wherein the determination of the at least one radio resource used for the transmission depends on a combination of the radio resources indicated by the multiple first radio devices [Sections 0476, 0479, 01061, 01075: A UE group or all UEs within a cell, or all D2D-enabled UEs may be defined to monitor a common resource set in transmission modes. A UE group or all UEs within a cell, or all D2D-enabled UEs may be defined to monitor a common resource set in transmission modes. The UE can acquire resource pool from a user. The control information may be transmitted in the resource pool for use in D2D communication].
As to Claim 34. (Previously Presented)   Hakseong discloses the method of Claim 29, wherein status messages [i.e. SA (Scheduling Assignment) indicative of D2D control information which includes resource allocation] are received from multiple first radio devices of a mesh radio network [Section 0893: D2D packet transmission is in a full-mesh D2D network]  the method further comprising: selecting the first radio device for the transmission of the data among the multiple first radio devices based on the status messages [Section 0437, 0442, 01103: A UE of UE group-1 is used to transmit D2D control information related to resource allocation. Also, a UE-2 of UE group-2 is used to transmit D2D control information related to resource allocation. SAs are transmitted and received between UEs over a D2D link].

As to Claim 38. (Previously Presented)    Hakseong discloses a computer program product comprising computer program code configured to perform operations of Claim 1 [See Claim 1 rejection],  when the computer program code is executed on one or more computing devices, the computer program product being stored on a non-transitory computer-readable recording medium [Section 01210: Implementation by firmware or software, procedure, or function for performing the aforementioned functions or operations; Software code may be stored in memory and driven by a processor.  The memory may be located inside or outside the processor, and may exchange data with the processor through a variety of known means].
As to Claim 43. (Currently Amended)   Hakseong discloses a first radio device [i.e. First UE/D2D transmission UE, see Section 1061] for receiving data in a radio communication at the first radio device from a second radio device [i.e. second UE/D2D reception UE, see 1065], where the radio communication between the first radio device and the second radio device is a device-to-device communication [i.e. D2D or sidelink see 1061], the first radio device comprising [Figs. 14b, 15, 34-36, Sections 0001, 0302, 0661: A method for transmitting and receiving device-to-device (D2D) data in a wireless communication system supporting D2D communication. UE-to-UE/D2D communication is data exchange between the UEs referred to as a direct communication scheme between devices. The D2D transmission UE (i.e. first UE) performs a scheduling procedure and reception of D2D data from the D2D reception UE (i.e. second UE)]:
at least one processor; a memory coupled with the at least one processor, the memory comprising instructions executable by the at least one processor to cause the first radio device to perform operations comprising [Figs. 15, 48, Sections 01205, 01206: The UE 4820 includes a processor-4821 and a memory-4822, and an RF unit-4823. The processor implements the function, process and/or methods and memory is connected to the processor and stores various information for operating the processor];
determining one or more radio resources based on a set [i.e. Pool] of radio resources [Figs. 35, 40, Sections 0493, 0882-0883: UE is notified of resources and D2D data resources (i.e. set of resources) through dynamic control signal. Resources related to D2D may be resource pool (i.e. set of resources) and transmitted through RRC signaling. Afterwards, the D2D transmission UE selects or determined a resource to use related to D2D communication] used to receive radio signals [i.e. RRC signal, dynamic control signal PDCCH/ePDCCH, SIB] from a radio source [i.e. eNB-base station] other than the second radio device [Figs. 35, 38-39, Sections 0346, 0337, 0492, 0655, 0882: The eNB sets a resource pool (i.e. set of resources) for D2D direct communication and eNB schedules pool set to the transmission D2D UE by using the PDCCH/ePDCCH. The wireless resource pool is set by the eNB and may notified to the UE by using RRC signaling, a system information block (SIB). Scheduling assignment and resources allocated using dynamic control signal such as a PDCCH of eNB. The D2D UE receives scheduling information related to D2D from the eNB through an RRC signal and a control channel, such as a PDCCH. The reserved and allocated resources related to D2D communication may be resource pool, and transmitted through RRC signaling],
 the one or more radio resources comprising at least one spatial stream [i.e. MCS or spatial multiplexing]among different spatial streams receivable at the first radio device [Sections 0231, 0254, 0383: Spatial multiplexing technique is a method that transmits different data arrays in the antennas. For MIMO transmission, time and frequency resources and the number of layers represents the number of signal streams transmitted through each path. The D2D control information include entire information, such as Resource Allocation configuration and a Modulation and Coding Scheme/Set (MCS)];
	transmitting a status message [i.e. SA (Scheduling Assignment) carried on PSCCH, SA indicative of D2D control information which includes resource allocation for transmission and reception of D2D data, see 0343 and 0483] indicative of the one or more determined radio resources to the second radio device [Figs. 14b, 39-40, Sections 0484, 0800, 0878: The SA transmitted through PSCCH and represented as SCI format. The D2D transmission UE transmit the SA-RA (resource allocation) information to the D2D reception UE (i.e. second radio device/UE). D2D transmission UE selects a resource from an RA set and transmits an SA to D2D reception UE through the selected resource. NOTE: Per Applicant’s PgPub stated in Section [0060] The status message is transmitted on a Physical Sidelink Control Channel (PSCCH) using Sidelink Control Information (SCI) which comprises indication of one or more determined radio resources],
 	and receiving the data from the second radio device [Sections 0308, 0377: UE1 and UE2 directly communicate with each other. D2D data is sent and received over a PSSCH or channel] at the first radio device on at least one radio resource depending on the one or more radio resources indicated in the transmitted status message [Fig. 14b, 15, 34-35, 39-40, Section 0483, 0800, 0880: Scheduling Assignment (SA) indicative of D2D control information including resource allocation information for the transmission and reception of D2D data between UEs. The D2D transmission UE transmit the SA RA (resource allocation) information to the D2D reception UE (i.e. second radio device/UE). D2D transmission UE receives a D2D-related packet (i.e. data) from the D2D reception UE in the resource selected by itself].

As to Claim 45. (Currently Amended) Hakseong discloses a second radio device [i.e. second UE/D2D reception UE, see 1065] for transmitting data in a radio communication from the second radio device to a first radio device [i.e. First UE/D2D transmission UE, see Section 1061], where the radio communication between the first radio device and the second radio device is a device-to-device communication [i.e. D2D or sidelink see 1061], the second radio device [Figs. 14b, 15, 34-36, Sections 0001, 0302, 0661: A method for transmitting and receiving device-to-device (D2D) data in a wireless communication system supporting D2D communication. UE-to-UE/D2D communication is data exchange between the UEs referred to as a direct communication scheme between devices. The D2D transmission UE (i.e. first UE) performs a scheduling procedure and reception of D2D data from the D2D reception UE (i.e. second UE)]: 
at least one processor [i.e. Processor-4821]; and a memory [Memory-4822] coupled with the at least one processor, the memory comprising instructions executable by the at least one processor to cause the first radio device to perform operations comprising [Figs. 48, Sections 01205, 01206: The UE includes a processor-4821 and a memory-4822. The processor implements the function, process and/or methods and memory is connected to the processor and stores various information for operating the processor]:
 receiving, from the first radio device [i.e. First UE/D2D transmission UE], a status message [i.e. SA (Scheduling Assignment) carried on PSCCH, SA indicative of D2D control information which includes resource allocation for transmission and reception of D2D data, see 0343 and 0483] indicative of one or more radio resources based on a set [i.e. Pool] of radio resources used to receive radio signals [i.e. RRC signal, dynamic control signal PDCCH/ePDCCH, SIB] at the first radio device from a radio source [i.e. eNB-base station] other than the second radio device [Figs. 14b, 39-40, Sections 0346, 0655, 0881-0882, 0878: The eNB sets a resource pool (i.e. set of resources) for D2D direct communication and eNB schedules pool set to the transmission D2D UE by using the PDCCH/ePDCCH. The D2D UE receives scheduling information related to D2D from the eNB through an RRC signal and a control channel, such as a PDCCH. D2D transmission-UE receives reserved and allocated resources related to D2D communication from an eNB. The reserved and allocated resources related to D2D communication may be resource pool, and transmitted through RRC signaling. D2D transmission UE selects a resource from an RA set and transmits an SA to D2D reception UE through the selected resource. NOTE: Per Applicant’s PgPub stated in Section [0060] The status message is transmitted on a Physical Sidelink Control Channel (PSCCH) using Sidelink Control Information which comprises indication of one or more determined radio resources],
 the one or more radio resources comprising at least one spatial stream [i.e. MCS or spatial multiplexing] among different spatial streams receivable at the first radio device [Sections 0231, 0254, 0383: Spatial multiplexing technique is a method that transmits different data arrays in the antennas. For MIMO transmission, time and frequency resources and the number of layers represents the number of signal streams transmitted through each path. The D2D control information include entire information, such as Resource Allocation configuration and a Modulation and Coding Scheme/Set (MCS)];
determining at least one radio resource based on the one or more radio resources indicated in the received status message [Fig. 38, Sections 0386, 0479, 0483: UEs that receive the control information need be aware the location of time and frequency resources and related parameters. All D2D-enabled UEs are defined to monitor resource set for transmission. Scheduling Assignment-SA (i.e. status message, see 0483) indicative of D2D control information including resource allocation information for the transmission and reception of D2D data between UEs]; 
[Sections 0341, 0661, 0800, 0880: The transmission and the reception of data of the UE-1 and the UE-2 may be reversed (for example UE2 sends data to UE1). The D2D transmission UE performs a scheduling procedure for the transmission and reception of D2D data to and from the D2D reception UE. The D2D transmission UE transmit the SA RA (resource allocation) information to the D2D reception UE (i.e. second radio device/UE). D2D transmission UE receives a D2D-related packet (i.e. data) from the D2D reception UE in the resource selected by itself].

As to Claim 52. (Previously Presented)   Hakseong discloses a computer program product comprising computer program code configured to perform operations of Claim 29 [See Claim 29], when the computer program code is executed on one or more computing devices, the computer program product being stored on a non-transitory computer-readable recording medium [Section 01210: Implementation by firmware or software, procedure, or function for performing the aforementioned functions or operations; Software code may be stored in memory and driven by a processor.  The memory may be located inside or outside the processor, and may exchange data with the processor through a variety of known means].

As to Claim 53. (Previously Presented) The first radio device of Claim 43, wherein the status message is indicative of the at least one spatial stream corresponding to a beamforming reception at the first radio device by indicating a spatial degree of freedom (“DoF”) of the beamforming reception at the first radio device [See Claim 3 Rejection because both claims have similar subject matter, therefore similar rejection applies herein].

As to Claim 54. (Previously Presented) The first radio device of Claim 43, wherein the one or more determined radio resources suppress or are not interfered by the radio signals from the other radio source [See Claim 6 rejection because both claims have similar subject matter, therefore claim similar rejection applies herein].

As to Claim 55. (Currently Amended) The first radio device of Claim 43, wherein the status message indicates a priority of other data from the radio source or another radio source to be transmitted on one or more of the preferred radio resources [See Claim 11 rejection because both claims have similar subject matter, therefore similar rejection applies herein].

As to Claim 56. (Currently Amended) The first radio device of Claim 43, wherein the status message is indicative of one or more of: one or more preferred radio resources for reception of the data; a priority of other data from another radio source to be transmitted on one or more of the preferred radio resources; one or more radio resources excluded for reception of the data; and one or more radio resources excluded for reception of the data if a received power measured on the one or more excluded radio resources is greater than a predefined threshold value, and wherein transmitting the status message is triggered by a change in the one or more determined radio resources as compared to one or more radio resources previously indicated to the second radio device [See Claim 27 rejection because both claims have similar subject matter, therefore similar rejection applies herein].

As to Claim 57. (Previously Presented) The first radio device of Claim 43, wherein the radio signals for the determination of the one or more radio resources are received in a channel sensing procedure at the first radio device, and wherein the status message is further indicative of a capability of performing the channel sensing procedure at the first radio device [See Claim 28 rejection because both claims have similar subject matter, therefore similar rejection applies herein].

As to Claim 58. (Currently Amended) The second radio device of Claim 45, the operations further comprising: determining one or more radio resources based on the set of radio resources used to receive radio signals received at the second radio device, wherein determining the at least one radio resource used for the transmission depends on a combination of the radio resources indicated by the first radio device and the radio resources determined by the second radio device [See Claim 30 rejection because both claims have similar subject matter, therefore similar rejection applies herein].

As to Claim 60. (Previously Presented) The second radio device of Claim 45, wherein status messages are received from multiple first radio devices, and wherein determining the at least one radio resource used for the transmission depends on a combination of the radio resources indicated by the multiple first radio devices [See Claim 33 Rejection because both claims have similar subject matter, therefore similar rejection applies herein].

As to Claim 61. (Previously Presented) The second radio device of Claim 45, wherein status messages are received from multiple first radio devices of a mesh radio network, the operations [See Claim 34 rejection because both claims have similar subject matter, therefore similar rejection applies herein].
Conclusion
The prior art made of record and not relied upon Suzuki et al. US 20170230876 in particular Section [0034] D2D SA (scheduling assignment) is used for scheduling and indicates resource that is used for transmission of D2D data indicating destination identifier, source identifier and the like, D2D SA also correspond to discovery signal that correspond to D2D communication referred to as communication signal; Section [0043] The terminal device selects a resource from resource pool for the transmission of communication signal and the D2D SA; the resource pool is a set of resources that can be configured by the base station. (2). Kim et al. US 20170013628 hereafter Kim II in particular respectively Sections 0414, 0466, 0505: All UEs senses all resources including resource pools and selects resources from all the sensed resources within a specific range. UEs resource regions can be made to overlap with resource region of other regions using sensing range. Sensing can be performed over the whole frequency and time region; are considered pertinent to applicant's disclosure.  Furthermore, each additional prior arts cited on PTO-892 but not applied contains a disclosed description related to the claimed subject matter found in the Figures and/or description summary.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




March 25, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477